Exhibit 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
September 3, 2020, and is made by and among HBT Financial, Inc., a Delaware
corporation (the “Company”), and the several purchasers of the Subordinated
Notes (as defined herein) identified on the signature pages hereto (each a
“Purchaser” and collectively, the “Purchasers”).

RECITALS

WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $40,000,000 in aggregate principal amount of Subordinated Notes, which
aggregate amount is intended to qualify as Tier 2 Capital (as defined herein).

WHEREAS, the Company has engaged Piper Sandler & Co., as its exclusive placement
agent (“Placement Agent”) for the offering of the Subordinated Notes.

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), or a
“qualified institutional buyer” as such term is defined in Rule 144A under the
Securities Act (a “QIB”).

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D promulgated under
the Securities Act.

WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

AGREEMENT

1.DEFINITIONS.
1.1Defined Terms.  The following capitalized terms used in this Agreement, the
Paying Agent Agreement (as defined herein) and the Subordinated Notes have the
meanings defined or referenced below.  Certain other capitalized terms used only
in specific sections of this Agreement may be defined in such sections.


“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.

--------------------------------------------------------------------------------

“Applicable Procedures” means, with respect to any creation, transfer or
exchange of or for beneficial interests in any Subordinated Note represented by
a global certificate, the rules and procedures of DTC that apply to such
transfer or exchange.

“Banks” means collectively, Heartland Bank and Trust Company and State Bank of
Lincoln, both Illinois state chartered banks and wholly owned subsidiaries of
the Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Illinois are permitted or required by
any applicable law or executive order to close.

“Bylaws” means the Bylaws of the Company, as amended and as in effect on the
Closing Date.

“Charter” means the Certificate of Incorporation of the Company, as in effect on
the Closing Date.

“Closing” has the meaning set forth in Section 2.5.

“Closing Date” means September 3, 2020.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

“Company Covered Person” has the meaning set forth in Section 4.2.4.

“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2019, as filed with the SEC, including the
audited financial statements contained therein; (ii) the Company’s Quarterly
Report on Form 10-Q for the quarters ended March 31, 2020 and June 30, 2020, as
filed with the SEC, including the unaudited financial statements contained
therein; and (iii) the Company’s public reports for the year ended December 31,
2019, and the period ended June 30, 2020, as filed with the FRB as required by
regulations of the FRB.

“Disbursement” has the meaning set forth in Section 3.1.

“Disqualification Event” has the meaning set forth in Section 4.2.4.

“DTC” means The Depository Trust Company.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

2

--------------------------------------------------------------------------------

“Global Note” has the meaning set forth in Section 3.1.

“Governmental Agency(ies)” means, individually or collectively, any arbitrator,
court, federal, state, county or local governmental department, commission,
board, regulatory authority or administrative agency (including, without
limitation, each applicable Regulatory Agency) with jurisdiction over the
Company or a Subsidiary or any of their respective properties, assets or
operations.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means:  (i) all items arising from the borrowing of money that,
according to GAAP, would be included in determining total liabilities as shown
on the consolidated balance sheet of the Company; and (ii) all obligations
secured by any lien in property owned by the Company or any Subsidiary whether
or not such obligations shall have been assumed; provided, however, Indebtedness
shall not include deposits or other Indebtedness created, incurred or maintained
in the ordinary course of the Company’s or the Banks’ business (including,
without limitation, federal funds purchased, advances from any Federal Home Loan
Bank, secured deposits of municipalities, letters of credit issued by the
Company or the Banks or any other Subsidiary and repurchase arrangements) and
consistent with customary banking practices and applicable laws and regulations.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person and
its Subsidiaries taken as a whole, or (ii) would materially impair the ability
of such Person to perform its respective obligations under any of the
Transaction Documents, or otherwise materially impede the consummation of the
transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not be deemed to include the impact of (1) changes in banking and
similar laws, rules or regulations of general applicability or interpretations
thereof by Governmental Agencies which do not disproportionally affect the
operations or business of the Company or the Banks in comparison to other
banking institutions with similar operations, (2) changes in GAAP or regulatory
accounting

3

--------------------------------------------------------------------------------

requirements applicable to financial institutions and their holding companies
generally, (3) changes after the date of this Agreement in general economic or
capital market conditions affecting financial institutions or their market
prices generally and not specifically related to the Company, the Banks or the
Purchasers, (4) direct effects of compliance with this Agreement on the
operating performance of the Company, the Banks or the Purchasers, including
expenses incurred by the Company, the Banks or the Purchasers in consummating
the transactions contemplated by this Agreement, and (5) the effects of any
action or omission taken by the Company with the prior written consent of the
Purchasers, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Notes.

“Maturity Date” means September 15, 2030.

“Paying Agent” means UMB Bank N.A., as paying agent under the Paying Agent
Agreement.

“Paying Agent Agreement” means the paying agent agreement, dated as of September
3, 2020, by and between the Company and UMB Bank N.A., as paying agent.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“QIB” has the meaning set forth in the Recitals.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Banks or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

4

--------------------------------------------------------------------------------

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, and the
rules and regulations of the SEC thereunder.

1.2Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time.  With respect to any reference in this Agreement to any defined
term, (i) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.
1.3Exhibits Incorporated.  All Exhibits attached hereto are hereby incorporated
into this Agreement.

2.SUBORDINATED DEBT.
2.1Certain Terms.  Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an aggregate principal amount equal to the aggregate of
the Subordinated Note Amounts.  The Purchasers, severally and not jointly, each
agree to purchase the Subordinated Notes in an amount equal to such Purchaser’s
Subordinated Note Amount from the Company on the Closing Date in accordance with
the terms of, and subject to the conditions and provisions set forth in, this
Agreement and the Subordinated Notes.  Each Purchaser’s respective Subordinated
Note Amounts shall be disbursed in accordance with Section 3.1.  The
Subordinated Notes shall bear interest per annum as set forth in the
Subordinated Notes.  The unpaid principal balance of the Subordinated Notes plus
all accrued but unpaid interest thereon shall be due and payable on the Maturity
Date, or such earlier date on which such amount shall become due and payable on
account of (i) acceleration by the Purchasers in accordance with the terms of
the Subordinated Notes and this Agreement or (ii) the Company’s delivery of a
notice of redemption or repayment in accordance with the terms of the
Subordinated Notes.  The Subordinated Notes shall be subject to the terms and
provisions of the Paying Agent Agreement.
2.2Subordination. The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.
2.3Maturity Date.  On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full unless such sums
were payable and paid on an earlier date.  The Company acknowledges and agrees
that the Purchasers have not made any commitments, either express or implied, to
extend the terms of the Subordinated Notes past their Maturity Date, and shall
not extend such terms beyond the Maturity Date unless the Company and the
Purchasers hereafter specifically otherwise agree in writing.
5

--------------------------------------------------------------------------------

2.4Unsecured Obligations.  The obligations of the Company to the Purchasers
under the Subordinated Notes shall be unsecured.
2.5The Closing.  The closing of the sale and purchase of the Subordinated Notes
(the ”Closing”) shall occur remotely via the electronic or other exchange of
documents and signature pages at 10:00 a.m. (local time) on the Closing Date, or
at such other place or time or on such other date as the parties hereto may
agree.
2.6Payments.  The Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Notes.
2.7No Right of Offset.  Each Purchaser hereby expressly waives any right of
offset it may have against the Company or any of its Subsidiaries.
2.8Use of Proceeds.  The Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes.

3.DISBURSEMENT.
3.1Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by the Company and the Company has
executed and delivered to each of the Purchasers this Agreement and any other
related documents required by Section 3.2 in form and substance reasonably
satisfactory to the Purchasers, each Purchaser shall disburse to the Company in
immediately available funds the Subordinated Note Amount set forth on each
Purchaser’s respective signature page hereto (the ”Disbursement”) in exchange
for an electronic securities entitlement to be credited to Purchaser’s account
(or the account of Purchaser’s securities intermediary) through the facilities
of DTC in accordance with the Applicable Procedures in a principal amount equal
to each such Purchaser’s Subordinated Note Amount. The Company will deliver to
the Paying Agent, as custodian for DTC, a global certificate representing the
Subordinated Notes (the “Global Note”) registered in the name of Cede & Co., or
such other nominee as DTC may specify in accordance with the Applicable
Procedures.
3.2Conditions Precedent to Disbursement.  
3.2.1Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of the Company to such Purchaser each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):
3.2.1.1Transaction Documents.  This Agreement and the Global Note (collectively,
the “Transaction Documents”), each duly authorized and executed by the Company
and, in the case of the Global Note, duly authenticated by the Paying Agent.
3.2.1.2Authority Documents.
(a)A copy, certified by the Secretary or Assistant Secretary of the Company, of
the Charter of the Company;
(b)A certificate of existence of the Company issued by the Secretary of State of
the State of Delaware;
6

--------------------------------------------------------------------------------

(c)A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
the Company;
(d)A copy, certified by the Secretary or Assistant Secretary of the Company, of
the resolutions of the board of directors of the Company, and any committee
thereof, authorizing the issuance of the Subordinated Notes and the execution,
delivery and performance of the Transaction Documents;
(e)An incumbency certificate of the Secretary or Assistant Secretary of the
Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement; and
(f)The opinion of Kirkland & Ellis LLP, counsel to the Company, dated as of the
Closing Date, substantially in the form set forth at Exhibit B attached hereto
addressed to the Purchasers and Placement Agent.

3.2.1.3Other Documents.  Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.

3.2.2Conditions to the Company’s Obligation.  With respect to a given Purchaser,
the obligation of the Company to consummate the sale of the Subordinated Notes
and to effect the Closing is subject to delivery of this Agreement to the
Company by or at the direction of such Purchaser, duly authorized and executed
by such Purchaser.

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company hereby represents and warrants to each Purchaser as follows:



4.1Organization and Authority.
4.1.1Organization Matters of the Company and Its Subsidiaries.
4.1.1.1The Company is a duly organized corporation, is validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.  The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.
4.1.1.2Set forth on Schedule 4.1.1.2 are the direct or indirect Subsidiaries of
the Company.  Each Subsidiary of the Company other than the Banks either has
been duly organized and is validly existing as a corporation or limited
liability company, or, in the case of the Banks, has been duly chartered and is
validly existing as an Illinois state chartered bank, in each case in good
standing under the laws of the jurisdiction of its incorporation or
organization, has corporate or limited liability company power and authority, as
applicable, to own, lease and operate its properties and to conduct its business
and is duly qualified as a foreign corporation or limited liability company to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good
7

--------------------------------------------------------------------------------

standing would not reasonably be expected to result in a Material Adverse
Effect.  All of the issued and outstanding shares of capital stock or other
Equity Interest in each Subsidiary of the Company have been duly authorized and
validly issued, are fully paid and non-assessable and are owned by the Company,
directly or through Subsidiaries of the Company, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim; none of the outstanding
shares of capital stock of, or other Equity Interests in, any Subsidiary of the
Company were issued in violation of the preemptive or similar rights of any
security holder of such Subsidiary of the Company or any other entity.
4.1.1.3The deposit accounts of the Banks are insured by the FDIC up to
applicable limits.  None of the Banks has received any notice or other
information indicating that the Bank is not an “insured depository institution”
as defined in 12 U.S.C. Section 1813, nor has any event occurred which could
reasonably be expected to adversely affect the status of the Banks as
FDIC-insured institutions.  

4.1.2Capital Stock and Related Matters.  The Charter of the Company authorizes
the Company to issue 125,000,000 shares of common stock and 25,000,000 shares of
preferred stock.  As of the date of this Agreement, there are 27,457,306 shares
of the Company’s common stock issued and outstanding and no shares of the
Company’s preferred stock issued and outstanding.  All of the outstanding
capital stock of the Company has been duly authorized and validly issued and is
fully paid and non-assessable.  There are, as of the date hereof, no outstanding
options, rights, warrants or other agreements or instruments obligating the
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of the capital stock of the Company or obligating the Company
to grant, extend or enter into any such agreement or commitment to any Person
other than the Company except pursuant to the Company’s equity incentive plans
duly adopted by the Company’s board of directors.

4.2No Impediment to Transactions.
4.2.1Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amounts, the
execution of the Transaction Documents and compliance by the Company with all of
the provisions of the Transaction Documents are within the corporate and other
powers of the Company.  
4.2.2Agreement.  This Agreement has been duly authorized, executed and delivered
by the Company, and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
4.2.3Subordinated Notes.  The Subordinated Notes have been duly authorized by
the Company and when executed by the Company and issued, delivered to and paid
for by the Purchasers in accordance with the terms of the Agreement, will have
been duly executed, authenticated, issued and delivered, and will constitute
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.
4.2.4Exemption from Registration.  Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes.  Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the
8

--------------------------------------------------------------------------------

registration requirements of the Securities Act.  No “bad actor” disqualifying
event described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a
“Disqualification Event”) is applicable to the Company or, to the Company’s
knowledge, any Person described in Rule 506(d)(1) (each, a “Company Covered
Person”).  The Company has exercised reasonable care to determine whether any
Company Covered Person is subject to a Disqualification Event.  The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e).
4.2.5No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents by the Company nor compliance by the Company with their
respective terms and conditions will (whether with or without the giving of
notice or lapse of time or both) (i) violate, conflict with or result in a
breach of, or constitute a default under:  (1) the Charter or Bylaws of the
Company; (2) any of the terms, obligations, covenants, conditions or provisions
of any corporate restriction or of any contract, agreement, indenture, note,
mortgage, deed of trust, pledge, bank loan or credit agreement, or any other
agreement or instrument to which the Company or any of the Banks, as applicable,
is now a party or by which it or any of its properties may be bound or affected;
(3) any judgment, order, writ, injunction, decree or demand of any court,
arbitrator, grand jury, or Governmental Agency applicable to the Company or any
of the Banks; or (4) any statute, rule or regulation applicable to the Company,
except, in the case of items (2), (3) or (4), for such violations, conflicts,
breaches and default that would not reasonably be expected to have, singularly
or in the aggregate, a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole, or (ii) result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any property or
asset of the Company.  Neither the Company nor the Banks are in default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture, note or other
agreement or instrument creating, evidencing or securing Indebtedness of any
kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which the Company or any of the Banks, as applicable,
is a party or by which the Company or any of the Banks, as applicable, or any of
its properties may be bound or affected, except, in each case, only such
defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on the Company.
4.2.6Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.

4.3Possession of Licenses and Permits.  The Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company or such applicable
Subsidiary; the Company and each Subsidiary of the Company is in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; and neither the Company nor any Subsidiary of the Company has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.
9

--------------------------------------------------------------------------------

4.4Financial Condition.
4.4.1Company Financial Statements.  The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been provided to the Purchasers (i) have been prepared
from, and are in accordance with, the books and records of the Company; (ii)
fairly present in all material respects the results of operations, cash flows,
changes in stockholders’ equity and financial position of the Company and its
consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, (x)
as indicated in such statements or in the notes thereto, and (y) for any
statement therein or omission therefrom that was corrected, amended, or
supplemented or otherwise disclosed or updated in a subsequent Company’s Report.
 The books and records of the Company have been, and are being, maintained in
all material respects in accordance with GAAP and any other applicable legal and
accounting requirements.  The Company does not have any material liability of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due), except for those liabilities that are reflected
or reserved against on the consolidated balance sheet of the Company contained
in the Company’s Reports for the Company’s most recently completed quarterly or
annual fiscal period, as applicable, and for liabilities incurred in the
ordinary course of business consistent with past practice or in connection with
this Agreement and the transactions contemplated hereby.
4.4.2Absence of Default.  Since the end of the Company’s last fiscal year ended
December 31, 2019, no event has occurred which either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company.  The Company is not in default under any Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, except where non-compliance could not reasonably be
expected to result in a Material Adverse Effect on the Company.
4.4.3Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.
4.4.4Ownership of Property.  The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by any of the Banks acting in a fiduciary
capacity, (ii) statutory liens for amounts not yet delinquent or which are being
contested in good faith and (iii) such as do not, individually or in the
aggregate, materially and adversely affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries.  The Company and each of its
Subsidiaries, as lessee, has the right under valid and existing Leases of real
and
10

--------------------------------------------------------------------------------

personal properties that are material to the Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it.  Such existing Leases and commitments to
Lease constitute or will constitute operating Leases for both tax and financial
accounting purposes except as otherwise disclosed in the Company’s Reports and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company’s
Reports.

4.5No Material Adverse Change Since the end of the Company’s last fiscal year
ended December 31, 2019, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect on the Company or
any of its Subsidiaries.
4.6Legal Matters.
4.6.1Compliance with Law.  Except as previously disclosed in the Company
Reports, the Company and each of its Subsidiaries (i) has complied with and (ii)
is not under investigation with respect to, and, to the Company’s knowledge, has
not been threatened to be charged with or given any notice of any material
violation of any applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of its business or the
ownership of its properties, except where any such failure to comply or
violation would not reasonably be expected to have a Material Adverse Effect on
the Company and its Subsidiaries taken as a whole.  Except as previously
disclosed in the Company Reports, the Company and each of its Subsidiaries is in
compliance with, and at all times prior to the date hereof has been in
compliance with, (x) all statutes, rules, regulations, orders and restrictions
of any domestic or foreign government, or any Governmental Agency, applicable to
it, and (y) its own privacy policies and written commitments to customers,
consumers and employees, concerning data protection, the privacy and security of
personal data, and the nonpublic personal information of its customers,
consumers and employees, in each case except where any such failure to comply,
would not result, individually or in the aggregate, in a Material Adverse
Effect. Except as previously disclosed in the Company Reports, at no time during
the two years prior to the date hereof has the Company or any of its
Subsidiaries received any written notice asserting any violations of any of the
foregoing.
4.6.2Regulatory Enforcement Actions.  Except as previously disclosed in the
Company Reports, the Company, the Banks and its other Subsidiaries are in
compliance in all material respects with all laws administered by and
regulations of any Governmental Agency applicable to it or to them, the failure
to comply with which would have a Material Adverse Effect.  None of the Company,
the Banks, the Company’s or the Banks’ Subsidiaries nor any of their officers or
directors is now operating under any restrictions, agreements, memoranda,
commitment letter, supervisory letter or similar regulatory correspondence, or
other commitments (other than restrictions of general application) imposed by
any Governmental Agency, nor are, to the Company’s knowledge and except as
previously disclosed in the Company Reports, (i) any such restrictions
threatened, (ii) any agreements, memoranda or commitments being sought by any
Governmental Agency , or (iii) any legal or regulatory violations previously
identified by, or penalties or other remedial action previously imposed by, any
Governmental Agency remains unresolved.
4.6.3Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on the Company and any of its Subsidiaries, taken as a whole, or
materially and adversely affect issuance or payment of the Subordinated Notes;
and neither the Company nor any of its Subsidiaries is a party to or named as
subject
11

--------------------------------------------------------------------------------

to the provisions of any order, writ, injunction, or decree of, or any written
agreement with, any Governmental Agency, that, either separately or in the
aggregate, will have a Material Adverse Effect on the Company and any of its
Subsidiaries, taken as a whole.
4.6.4Environmental.  No Property is or, to the Company’s knowledge, has been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither the Company nor any of its Subsidiaries has
engaged in such activities.  There are no claims or actions pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
by any Governmental Agency or by any other Person relating to any Hazardous
Materials or pursuant to any Hazardous Materials Law.
4.6.5Brokerage Commissions.  Except for commissions paid to the Placement Agent,
neither the Company nor any Affiliate of the Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6Investment Company Act.  Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4.7No Misstatement.  None of the representations or warranties made by the
Company in this Agreement, or in any certificate, or any statements made in any
other document delivered to the Purchasers  in connection with this Agreement
(including the Investor Presentation, dated as of August 2020, but excluding any
other materials furnished solely for due diligence purposes, including any
materials furnished in any “virtual data room” ), when viewed together as a
whole, contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances when made or furnished to Purchasers and as of the
date of this Agreement.
4.8Internal Accounting Controls.  The Company, the Banks and each other
Subsidiary has established and maintains a system of internal control over
financial reporting that pertains to the maintenance of records that accurately
and fairly reflect the transactions and dispositions of the Company’s assets (on
a consolidated basis), provides reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that the Company’s and the Banks’ receipts and
expenditures and receipts and expenditures of each of the Company’s other
Subsidiaries are being made only in accordance with authorizations of the
Company management and board of directors, and provides reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of assets of the Company on a consolidated basis that could have a
Material Adverse Effect.  Such internal control over financial reporting is
effective to provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP.  Since the conclusion
of the Company’s last completed fiscal year there has not been and there
currently is not (i) any significant deficiency or material weakness in the
design or operation of its internal control over financial reporting which is
reasonably likely to adversely affect its ability to record, process, summarize
and report financial information, or (ii) any fraud, whether or not material,
that involves management or other employees who have a role in the Company’s or
the Banks’ internal control over financial reporting.  The Company (A) has
implemented and maintains disclosure controls and procedures reasonably designed
and maintained to ensure that material information relating to the Company is
made known to the chief executive officer and the chief financial officer of the
Company by others within the Company and (B) has disclosed, based on its most
recent evaluation prior to the date hereof, to the Company’s outside auditors
and the audit committee of the Company’s board of directors any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which are reasonably likely to adversely
affect the
12

--------------------------------------------------------------------------------

Company’s internal controls over financial reporting.  Such disclosure controls
and procedures are effective for the purposes for which they were established.
4.9Tax Matters.  The Company, the Banks and each Subsidiary of the Company have
(i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.
4.10Exempt Offering.  Assuming the accuracy of the Purchasers’ representations
and warranties set forth in this Agreement, no registration under the Securities
Act or qualification under the Trust Indenture Act is required for the offer and
sale of the Subordinated Notes by the Company to the Purchasers.
4.11Margin Rules.  Neither the issuance, sale and delivery of the Subordinated
Notes nor the application of the proceeds thereof by the Company as described in
Section 2.8 of this Agreement will violate Regulation T, U or X of the FRB.
4.12Representations and Warranties Generally.  The representations and
warranties of the Company set forth in this Agreement or in any other document
delivered to the Purchasers by or on behalf of the Company pursuant to or in
connection with this Agreement are true and correct as of the date hereof and as
otherwise specifically provided herein or therein.  

5.GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.


The Company hereby further covenants and agrees with each Purchaser as follows:

5.1Compliance with Transaction Documents.  The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
5.2Affiliate Transactions.  The Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any material transaction,
including the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to the Company or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.
5.3Compliance with Laws; Other Agreements.
5.3.1Generally.  The Company shall comply and cause the Banks and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company.
5.3.2Regulated Activities.  The Company shall not itself, nor shall it cause,
permit or allow the Banks or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be
13

--------------------------------------------------------------------------------

expected to have a Material Adverse Effect on the Company, the Banks and/or such
of its Subsidiaries or (ii) make any loan or advance secured by the capital
stock of another bank or depository institution, or acquire the capital stock,
assets or obligations of or any interest in another bank or depository
institution, in each case other than in accordance with applicable laws and
regulations and safe and sound banking practices.
5.3.3Taxes.  The Company shall and shall cause the Banks and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon the Company, the Banks or any other of its
Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Banks
or any other of its Subsidiaries.  Notwithstanding the foregoing, none of the
Company, the Banks or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Banks and such
other Subsidiary.
5.3.4Corporate Existence. The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
the corporate or limited liability company existence of the Banks and the other
Subsidiaries and its and their rights and franchises, and comply in all material
respects with all related laws applicable to the Company, the Banks or the other
Subsidiaries; provided, however, that the Company may consummate the
transactions described in Section 9(b) of the Subordinated Notes in accordance
with the provisions of that section.
5.3.5Dividends, Payments, and Guarantees During Event of Default.  Upon the
occurrence of an Event of Default (as defined under the Subordinated Notes),
until such Event of Default is cured by the Company or waived by the Noteholders
(as defined under the Subordinated Notes) in accordance with Section 18 (Waiver
and Consent) of the Subordinated Notes and except as required by any federal or
state Governmental Agency, the Company shall not (i) declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of its capital stock; (ii) make any
payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of the Company’s Indebtedness that ranks equal with or
junior to the Subordinated Notes; or (iii) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Notes, other than (A) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of the Company’s common stock;
(B) any declaration of a non-cash dividend in connection with the implementation
of a shareholders’ rights plan, or the issuance of stock under any such plan in
the future, or the redemption or repurchase of any such rights pursuant thereto;
(C) as a result of a reclassification of the Company’s capital stock or the
exchange or conversion of one class or series of the Company’s capital stock for
another class or series of the Company’s capital stock; (D) the purchase of
fractional interests in shares of the Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (E) purchases of any class of the Company’s common
stock related to the issuance of common stock or rights under any benefit plans
for the Company’s directors, officers or employees or any of the Company’s
dividend reinvestment plans.  In addition, the Company shall comply with the
limitations on dividends set forth in Section 9(a) of the Subordinated Notes.
5.3.6Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will
immediately notify the Noteholder (as defined in the Subordinated Note), and
14

--------------------------------------------------------------------------------

thereafter the Company and the Noteholder (as defined in the Subordinated Note)
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided, however, that nothing contained in this Agreement shall limit the
Company’s right to redeem the Subordinated Notes upon the occurrence of a Tier 2
Capital Event as described in the Subordinated Notes.

5.4Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall the Purchasers, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, the Company, and the Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company.
5.5Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”).  In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which Purchasers customarily adhere or which
may be reasonably required in the marketplace or by applicable rating agencies
in connection with any such Secondary Market Transaction.  Subject to any
written confidentiality obligation, all information regarding the Company may be
furnished, without liability except in the case of gross negligence or willful
misconduct, to any the Purchaser and to any Person reasonably deemed necessary
by Purchaser in connection with participation in such Secondary Market
Transaction.  All documents, financial statements, appraisals and other data
relevant to the Company or the Subordinated Notes may be retained by any such
Person, subject to the terms of any applicable confidentiality agreements.
5.6Bloomberg.  The Company shall use commercially reasonable efforts to cause
the Subordinated Notes to be quoted on Bloomberg.
5.7Rule 144A Information.  While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.
5.8NRSRO Rating.  The Company will use commercially reasonable efforts to
maintain a rating by a nationally recognized statistical rating organization
(“NRSRO”) while any Subordinated Notes remain outstanding.

6.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.


Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:

6.1Legal Power and Authority.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  It is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
6.2Authorization and Execution.  The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of such
Purchaser, and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement is a legal, valid and
15

--------------------------------------------------------------------------------

binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
6.3No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.
6.4Purchase for Investment.  It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same.  It has no present
or contemplated agreement, undertaking, arrangement, obligation, Indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.
6.5Institutional Accredited Investor.  It is and will be on the Closing Date (i)
an institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets, or (ii)
a QIB.
6.6Financial and Business Sophistication.  It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes.  It has
relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.
6.7Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes involves substantial risk.  It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.
6.8Information.  It acknowledges that  (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of the
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
the Company to the extent it deems necessary to make its decision to purchase
the Subordinated Notes.  It has reviewed the information set forth in the
Company’s Reports, the exhibits hereto and the information contained in the data
room established by the Company in connection with the transactions contemplated
by this Agreement.
6.9Access to Information.  It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of the Company that have been requested by it or its advisors and have been
given the opportunity to ask questions of, and to receive answers from, persons
acting on behalf of the Company concerning terms and conditions of the
transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.
16

--------------------------------------------------------------------------------

6.10Investment Decision.  It has made its own investment decision based upon its
own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent.  Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein.  It is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement.  Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.
6.11Private Placement; No Registration; Restricted Legends.  It understands and
acknowledges that the Subordinated Notes are being sold by the Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
promulgated under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only in compliance with the registration
requirements of federal and state securities laws or if exemptions from the
Securities Act and applicable state securities laws are available to it.  It is
not subscribing for the Subordinated Notes as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting. It further acknowledges and agrees that all
certificates or other instruments representing the Subordinated Notes will bear
the restrictive legend set forth in the form of Subordinated Note.  It further
acknowledges its primary responsibilities under the Securities Act and,
accordingly, will not sell or otherwise transfer the Subordinated Notes or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement.
6.12Placement Agent.  It will purchase the Subordinated Note(s) directly from
the Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.
6.13Tier 2 Capital.  If the Company provides notice as contemplated in Section
4(a) of the Subordinated Notes, thereafter the Company and the Purchasers will
work together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Agreement shall limit the Company’s
right to redeem the Subordinated Notes upon the occurrence of a Tier 2 Capital
Event as described in the Subordinated Notes.
6.14Accuracy of Representations.  It understands that each of the Placement
Agent and the Company are relying upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement.
6.15Representations and Warranties Generally.  The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and
except as otherwise specifically provided herein.  Any certificate signed by a
duly authorized representative of the Purchaser and delivered to the Company or
to counsel for the Company shall be deemed to be a representation and warranty
by the Purchaser to the Company as to the matters set forth therein.


17

--------------------------------------------------------------------------------

7.MISCELLANEOUS.
7.1Prohibition on Assignment by the Company.  Except as described in Section
9(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company may not
assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of all the
Noteholders (as defined in the Subordinated Note).  In addition, in accordance
with the terms of the Subordinated Notes, any transfer of such Subordinated
Notes by the Noteholders (as defined in the Subordinated Note) must be made in
accordance with the Assignment Form attached thereto and the requirements and
restrictions thereof.
7.2Time of the Essence.  Time is of the essence for this Agreement.
7.3Waiver or Amendment.  Except as may apply to any particular waiving or
consenting Purchaser, no waiver or amendment of any term, provision, condition,
covenant or agreement herein shall be effective except with the consent of
Purchasers (or their successors and assigns) holding at least fifty percent
(50%) of the aggregate principal amount (excluding any Subordinated Notes held
by the Company or any of its Affiliates) of the Subordinated Notes issued
hereunder; provided, however, that without the consent of each Purchaser of an
affected Subordinated Note, no such amendment or waiver may:  (i) reduce the
principal amount of the Subordinated Note; (ii) reduce the rate of or change the
time for payment of interest on any Subordinated Note; (iii) extend the maturity
of any Subordinated Note; (iv) change the currency in which payment of the
obligations of the Company under this Agreement and the Subordinated Notes are
to be made; (v) lower the percentage of aggregate principal amount of
outstanding Subordinated Notes required to approve any amendment of this
Agreement or the Subordinated Notes; (vi) make any changes to Section 4(c)
(Partial Redemption), Section 6 (Events of Default; Acceleration), Section 7
(Failure to Make Payments), Section 16 (Priority), or Section 18 (Waiver and
Consent) of the Subordinated Notes that adversely affects the rights of any
holder of a Subordinated Note; (vii) make any changes to this Section 7.3
(Waiver or Amendment) that adversely affects the rights of any Purchaser; or
(viii) disproportionately affect the rights of any of the holders of the then
outstanding Subordinated Notes.  Notwithstanding the foregoing, the Company may
amend or supplement this Agreement without the consent of any Purchasers to cure
any ambiguity, defect or inconsistency or to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes, or to make any change that does not adversely affect the rights of any
Purchaser.  No failure to exercise or delay in exercising, by a Purchaser or any
holder of the Subordinated Notes, of any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right or remedy provided by law.  The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
right or remedy provided by law or equity.  No notice or demand on the Company
in any case shall, in itself, entitle the Company to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Purchasers to any other or further action in any circumstances without
notice or demand.  No consent or waiver, expressed or implied, by the Purchasers
to or of any breach or default by the Company in the performance of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligations of the Company hereunder.  Failure on the part of the Purchasers to
complain of any acts or failure to act or to declare an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by the Purchasers of their rights hereunder or impair any rights, powers or
remedies on account of any breach or default by the Company.
7.4Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though
18

--------------------------------------------------------------------------------

any such invalid portion had never been included herein.  Notwithstanding any of
the foregoing to the contrary, if any provisions of this Agreement or the
application thereof are held invalid or unenforceable only as to particular
persons or situations, the remainder of this Agreement, and the application of
such provision to persons or situations other than those to which it shall have
been held invalid or unenforceable, shall not be affected thereby, but shall
continue valid and enforceable to the fullest extent permitted by law.
7.5Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:


if to the Company:

HBT Financial, Inc.

401 North Hershey Road

Bloomington, Illinois 61704

Attention: Matthew J. Doherty



with a copy to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention: Edwin S. del Hierro, P.C.



if to the Purchasers:

To the address indicated on such Purchaser’s signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

7.6Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by the Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of the Company.  The term “successors and
assigns” will not include a purchaser of any of the Subordinated Notes or a
beneficial interest therein from any Purchaser merely because of such purchase.
7.7No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.
7.8Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.
7.9Entire Agreement.  This Agreement and the Subordinated Notes, along with any
exhibits thereto, constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and may not be modified or amended in
any manner other than by supplemental written agreement executed by the parties
hereto.  No party, in entering into this Agreement, has relied upon any
representation,
19

--------------------------------------------------------------------------------

warranty, covenant, condition or other term that is not set forth in this
Agreement or in the Subordinated Notes.
7.10Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
7.11No Third Party Beneficiary.  This Agreement is made for the sole benefit of
the Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
7.12Legal Tender of United States.  All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.
7.13Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions.
 This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature on this Agreement in favor of the Purchasers and all other documents
delivered hereunder (other than the Subordinated Notes) is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
7.14Knowledge; Discretion.  All references herein to the Company’s knowledge
shall be deemed to mean the knowledge of such party based on the actual
knowledge of such party’s President, chief executive officer and chief financial
officer or such other persons holding equivalent offices.  All references herein
to Purchaser’s knowledge shall be deemed to mean the knowledge of such Purchaser
based on the actual knowledge of Purchaser’s chief executive officer and chief
financial officer or such other persons holding equivalent offices.  Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by a Purchaser, to the making of a determination or
designation by a Purchaser, to the application of a Purchaser’s discretion or
opinion, to the granting or withholding of a Purchaser’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
a Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
7.15Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY
WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS
OR ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE
PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING
20

--------------------------------------------------------------------------------

AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE
PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
7.16Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
7.17Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.




[Signature Pages Follow]







21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

[●]

[●]





COMPANY:

HBT FINANCIAL, INC.



By:/s/ Matthew J. Doherty

Name:

Matthew J. Doherty

Title:

Executive Vice President & Chief Financial Officer









[Company Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

PURCHASER:

[INSERT PURCHASER’S NAME]



By:

Name:

[●]

Title:

[●]



Address of Purchaser:



[●]





Principal Amount of Purchased Subordinated Note:



$[●]









[Purchaser Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

SCHEDULE 4.1.1.2





Subsidiaries

 

 

 

 

Subsidiary

 

State or Other Jurisdiction

Of Incorporation

Heartland Bank and Trust Company

 

Illinois

State Bank of Lincoln



Illinois

Heartland Real Estate Holdings, LLC



Illinois

Lakewood & Barrington LLC



Illinois







 

 

 













 

 

 





--------------------------------------------------------------------------------

FORM OF SUBORDINATED NOTE







--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL

1.Based solely on our review of the Company Good Standing Certificate, the
Company validly exists as a corporation and is in good standing under the
General Corporation Law of the State of Delaware. Further, the Company has all
requisite corporate power to carry on its business as currently conducted.
2.Based solely on our review of the IDFPR Letters, the Banks are validly
existing as commercial banks organized under the laws of the State of Illinois.
3.Based solely on our review of the BHC Information, the Company is duly
registered as a bank holding company under the Bank Holding Company Act.
4.The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party and to consummate the transactions contemplated by the Transaction
Documents.
5.The Purchase Agreement has been duly authorized, executed and delivered by the
Company.
6.The Notes have been duly authorized, executed and delivered by the Company,
and when paid for by the Purchasers in accordance with the terms of the Purchase
Agreement, will be valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.
7.The execution and delivery of the Transaction Documents by the Company, the
performance by the Company of its obligations thereunder, and the issuance and
sale of the Notes in accordance with the terms of the Purchase Agreement do not
and will not (i) conflict with or violate any of the terms or provisions of the
Company Organizational Documents, (ii) to our knowledge, violate or conflict
with any judgment, decree or order identified to us by the Company (we note that
none were identified) of any court or any judicial, regulatory or other legal or
governmental agency or body having jurisdiction over the Company, or (iii) to
our knowledge, violate any applicable provisions of the General Corporation Law
of the State of Delaware, except in each of the cases of clauses (i) and (ii),
for any such conflict, breach, violation or default which has been waived by the
party or parties with power to waive such conflict, breach, violation or
default.
8.No registration under the Securities Act of 1933, as amended (the “Securities
Act”), of the Notes is required in connection with the sale of the Notes by the
Company to the Purchasers in the manner contemplated by the Purchase Agreement,
assuming (i) the accuracy and completeness of the Purchasers’ representations
set forth in Section 6 of the Purchase Agreement, and those of the Company set
forth in the Purchase Agreement regarding, among other things, the absence of a
general solicitation in connection with the sale of such Securities to the
Purchasers, and (ii) the compliance with the procedures set forth in the
Purchase Agreement by each party thereto.




--------------------------------------------------------------------------------